     Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 1 of 14. PageID #: 1259




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 RAMONA FISCHER,                                 )     Case No. 1:20-cv-623
                                                 )
        Plaintiff,                               )
                                                 )     MAGISTRATE JUDGE
        v.                                       )     THOMAS M. PARKER
                                                 )
 COMMISSIONER OF                                 )
 SOCIAL SECURITY,                                )     MEMORANDUM OPINION
                                                 )     AND ORDER
        Defendant.                               )

I.     Introduction

       Plaintiff, Ramona Fischer, seeks judicial review of the final decision of the

Commissioner of Social Security, denying her applications for disability insurance benefits

(“DIB”) and supplemental security income (“SSI”) under Titles II and XVI of the Social Security

Act. This matter is before me pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3), and the parties

consented to my jurisdiction under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73. ECF Doc. 13.

Because the Administrative Law Judge’s (“ALJ”) failure to strictly comply with the regulations

in how she evaluated Fischer’s physical therapist’s “other source” opinion was harmless error,

the Commissioner’s final decision denying Fischer’s applications for DIB and SSI must be

AFFIRMED.
       Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 2 of 14. PageID #: 1260




II.      Procedural History

         On October 28, 2016, Fischer applied for DIB and SSI. (Tr. 225-38). 1 Fischer alleged

that she became disabled on October 17, 2016, due to “1. Thyroid, coped, carpal tunnel, ovarian

cancer, bone spurs; 2. thyroid/mutipal both sides; 3. copd; 4. carpal tunnel both sides; 5. Bone

spurs in spine; 6. Ovarian cancer stage 1 or 2.” (Tr. 225, 232, 262). The Social Security

Administration denied Fischer’s applications initially and upon reconsideration. (Tr. 74-143).

Fischer requested an administrative hearing. (Tr. 176-78). ALJ Penny Loucas heard Fischer’s

case on October 15, 2018 and denied the claims in a January 29, 2019 decision. (Tr. 9-73). On

January 31, 2020, the Appeals Council denied further review, rendering the ALJ’s decision the

final decision of the Commissioner. (Tr. 1-6). On March 24, 2020, Fischer filed a complaint to

obtain judicial review. ECF Doc. 1.

III.     Medical Evidence and Hearing Testimony

         In her written decision, ALJ exhaustively summarized the relevant medical evidence,

Fischer’s hearing testimony, and the vocational expert’s testimony in her decision. See (Tr.15-

21). Fischer does not challenge the ALJ’s summary of the record or submit new evidence. See

generally ECF Doc. 17; ECF Doc. 19. And independent review does not reveal any material

inconsistencies (except as noted below) between the ALJ’s summary of the facts and the record

before this court. Compare (Tr. 15-21), with (Tr. 29-73, 324-1155). Thus, the court adopts and

incorporates by reference the ALJ’s summary of the medical evidence and hearing testimony. 2




1
 The administrative transcript appears in ECF Doc. 12.
2
 See Biestek v. Comm’r of Soc. Sec., No. 16-cv-10422, 2017 U.S. Dist. LEXIS 47762, at *2-3 (E.D.
Mich. Feb. 24, 2017) (adopting an ALJ’s summary of medical evidence and hearing testimony), adopted
by 2017 U.S. Dist. LEXIS 47209 (E.D. Mich. Mar. 30, 2017), aff’d by 880 F.3d 7787 (6th Cir. 2017),
aff’d by 139 S. Ct. 1148 (2019). See also Paulin v. SSA, 657 F. Supp. 2d 939, 942 (M.D. Tenn. 2009);
Hase v. Colvin, 207 F. Supp. 3d 1174, 1177 (D. Or. 2016).

                                                  2
      Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 3 of 14. PageID #: 1261




        On February 23, 2017, Jennifer Diehl, PT, saw Fischer for a functional capacity

evaluation upon referral from Courtney Borruso, D.O. (Tr. 394). Fischer told Diehl that she’d

had back and neck issues on-and-off for years, was prescribed pain medication, received

chiropractic care, and was referred to pain management to begin the following week. (Tr. 394).

After evaluating Fischer, Diehl determined that she had “demonstrated the ability to work in the

Light to Medium DOT category.” (Tr. 394). Diehl explained that Fischer completed most

material handling activities to the point of objective physical weakness of fatigue, completed

most of the non-material handling activities adequately, and presented moderate physical

limitations. (Tr. 394-95). Diehl specifically determined that Fischer could lift from floor to

knuckle level up to 37 pounds occasionally and 17.5 pounds frequently. (Tr. 398). Fischer could

frequently sit, walk, engage in fine motor activity bilaterally, and operate foot pedals bilaterally.

(Tr. 398). She could occasionally stand, climb stairs, bend, reach overhead, kneel, squat, and

grasp bilaterally. (Tr. 398). Diehl opined that Fischer should avoid crawling and crouching and

that she should be limited to light or medium lifting capacity. (Tr. 395, 398) (“more so leaning

to the Light category”). Diehl also determined that Fischer would benefit from physical therapy,

which she had not received at the time of her evaluation. (Tr. 395).

IV.     The ALJ’s Decision

        On January 29, 2019, the ALJ issued a written decision denying Fischer’s claims. (Tr.

12-22). In evaluating Fischer’s claim, the ALJ expressly stated that she “considered all

symptoms” in light of the medical and other evidence and “considered opinion evidence in

accordance with the requirements of 20 [C.F.R. §] 404.1527 and 416.927.” (Tr. 17-18). The

ALJ made the following paraphrased findings relevant to Fischer’s argument on judicial review:

        5. Fischer had the residual functional capacity to perform light work, except she
        can never climb ladders, ropes, or scaffolds; can frequently crawl; can frequently

                                                  3
    Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 4 of 14. PageID #: 1262




        handle and finger with the bilateral upper extremities; and she must avoid
        concentrated exposure to respiratory irritants.

        Fischer claimed that she could lift no more than 15 pounds at a time, and that she
        was unable to walk “even half a mile” before needing to stop and rest for 20 to 30
        minutes (Exhibits 3E, p.6 [(Tr. 60, 275)]). At her hearing, Fischer alleged that she
        had difficulty holding on to small objects, and fastening buttons or operating
        zippers due to cramping and limited dexterity in her hands. [(Tr. 55-57).] She
        stated that she suffered severe pain in her neck and back that radiated to her feet,
        and that she was unable to turn her head “completely either to the right or to the
        left” due to stiffness. [(Tr. 62-63).] She claimed that she could stand for
        45 minutes to an hour at a time, and sit for up to 30 minutes at a time before
        needing to change position. [(Tr. 66).] She claimed that after 45 minutes of
        sitting, she developed numbness in her legs, and that she needed to lie down or
        “move around” to alleviate this. [(Tr.62-63).]

        On February 23, 2017, the claimant underwent a functional capacity evaluation, at
        which the administering physical therapist determined that she could
        occasionally 3 lift up to 17.5 pounds from floor-to-knuckle level, and opined that
        she was capable of working in the “light to Medium DOT category.” (Exhibit 3
        F, p. 16, 20 [(Tr. 394, 398)]). The claimant began a course of physical therapy
        one month later. At her initial assessment, her therapist noted that she had poor
        posture, and reduced lower extremity strength. (Exhibit 3F, p. 13-14 [(Tr. 391-
        92)]). However, [pain specialist John W. Hill, MD] once again measured normal
        strength, motor function, and reflexes, with normal range of motion of the spine,
        at a return visit on April 25, 2017. (Exhibit 4F, p. 12-13 [(Tr. 414-15)]). At
        return visits to Dr. Borruso on June 5 and October 10, 2017, the doctor recorded a
        normal gait. (Exhibit 23F, p.4 [(Tr. 1025)]).

        Dr. Borruso conducted a “wellness physical” on March 22, 2018, at which Fischer
        reported increasing shortness of breath, low back pain, and an unsteady gait,
        though the doctor once again observed a normal gait and respiration. (Exhibit 1F,
        p. 4, 7 [(Tr. 327, 330)]). At a return visit on June 20, 2018, [John Lee, DO] now
        recorded an “altered gait due to leg pain and back pain,” and a distressed
        appearance; he again noted a “slight limp,” but no distress and clear lungs, at a
        follow-up on July 18, 2018. (Exhibit 24F, p. 3, 11 [(Tr. 1029, 1037)]).

        Fischer met with Brandon Raudenbush, DO, for an orthopedic evaluation on July
        25, 2018. The doctor stated that Fischer’s gait was “relatively non-antalgic,” and
        that she had slight weakness of the fingers, but full strength in the lower
        extremities. A repeat x-ray of the lumbar spine again found mild-to-moderate
        degenerative changes, which the doctor characterized as “similar to appearance as
        2016 x-rays.” (Exhibit 26F, p. 4-5 [(Tr. 1068-69)]). Dr. Raudenbush ordered a

3
 Here, the ALJ’s summary is inconsistent with the record. Diehl said Fischer could lift from floor to
knuckle level up to 17.5 pounds frequently and up to 37 pounds occasionally. Compare (Tr. 19), with
(Tr. 398).

                                                    4
     Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 5 of 14. PageID #: 1263




       follow-up MRI of the lumbar spine, performed on August 28, 2018, that showed
       “mild” degenerative changes at all levels. (Exhibit 30F, p. 7-8 [(Tr. 1120-21)]).
       As of the final recorded examination of Dr. Lee on August 1, 2018, the doctor
       again recorded normal breathing, no distress, and no neurosensory deficits.
       (Exhibit 28F, p. 5 [(Tr. 1103)]).

       The undersigned gives great weight to the findings of Anne Prosperi, DO, and
       Timothy Budnik, DO, the State agency medical consultants. Both doctors opined
       that Fischer could perform light work, with only frequent handling and fingering
       with the bilateral upper extremities, no climbing of ladders, ropes or scaffolds,
       frequent crawling, and a need to avoid concentrated exposure to pulmonary
       irritants. (Exhibit 3A, p. 9-11 [(Tr. 84-86)]; Exhibit 7A, p. 12-14 [(Tr. 119-
       121)]). This is consistent with the record as a whole, particularly the degree of
       degeneration confirmed by imaging testing, as well as the limited spinal range of
       motion and hand weakness observed by the claimant’s treaters, but also their
       repeated findings of her generally normal ability to move about and pain-free
       appearance. The undersigned therefore adopts the findings of Drs. Prosperi and
       Budnik directly as the residual functional capacity.

       Little weight is given to a statement prepared by Dr. Borruso, in which the doctor
       opined that Fischer could occasionally lift and carry up to 50 pounds and
       frequently lift and carry up to 25 pounds, consistent with medium work. (Exhibit
       16F, p.2-3 [(Tr. 916-17)]). This is inconsistent with the entirety of the evidence.
       Fischer certainly would be unable to sustain medium work based upon her level
       of spinal degeneration, and her need to avoid exacerbating her back, neck, and
       wrist pain.

(Tr. 17-21). Based on her findings and testimony from a vocational expert, the ALJ determined

that Fischer had not been under a disability from October 17, 2016, through the date of her

decision. (Tr. 21-22).

V.     Law & Analysis

       A.      Standard of Review

       The court reviews the Commissioner’s final decision to determine whether it was

supported by substantial evidence and whether proper legal standards were applied. 42 U.S.C.

§§ 405(g), 1383(c)(3); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).

“Substantial evidence” is not a high threshold for sufficiency. Biestek v. Berryhill, 139 S. Ct.

1148, 1154 (2019). “It means – and means only – ‘such relevant evidence as a reasonable mind

                                                 5
    Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 6 of 14. PageID #: 1264




might accept as adequate to support a conclusion.’” Id. (quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)). Even if a preponderance of the evidence supports the

claimant’s position, the Commissioner’s decision still cannot be overturned “‘so long as

substantial evidence also supports the conclusion reached by the ALJ.’” O’Brien v. Comm’r of

Soc. Sec., 819 F. App’x 409, 416 (6th Cir. Aug 7, 2020) (quoting Jones v. Comm’r of Soc. Sec.,

336 F.3d 469, 477 (6th Cir. 2003)). Under this standard, the court cannot decide the facts anew,

evaluate credibility, or re-weigh the evidence. Jones, 336 F.3d at 476. And “it is not necessary

that this court agree with the Commissioner’s finding,” so long as it meets this low standard for

evidentiary support. Rogers, 486 F.3d at 241; see also Biestek, 880 F.3d at 783 (“It is not our

role to try the case de novo.” (quotation omitted)). This is so because the Commissioner enjoys a

“zone of choice” within which to decide cases without being second-guessed by a court. Mullen

v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

       Even if substantial evidence supported the ALJ’s decision, the court will not uphold that

decision when the Commissioner failed to apply proper legal standards, unless the legal error

was harmless. Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“[A]

decision . . . will not be upheld [when] the SSA fails to follow its own regulations and [when]

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.”);

Rabbers v. Comm’r Soc. Sec. Admin., 582 F.3d 647, 654 (6th Cir. 2009) (“Generally, . . . we

review decisions of administrative agencies for harmless error.”). Furthermore, the court will not

uphold a decision, when the Commissioner’s reasoning does “not build an accurate and logical

bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D.

Ohio 2011) (quoting Sarchet v. Charter, 78 F.3d 305, 307 (7th Cir. 1996)); accord Shrader v.

Astrue, No. 11-13000, 2012 U.S. Dist. LEXIS 157595 (E.D. Mich. Nov. 1, 2012) (“If relevant



                                                  6
    Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 7 of 14. PageID #: 1265




evidence is not mentioned, the court cannot determine if it was discounted or merely

overlooked.”); McHugh v. Astrue, No. 1:10-CV-734, 2011 U.S. Dist. LEXIS 141342 (S.D. Ohio

Nov. 15, 2011); Gilliams v. Astrue, No. 2:10 CV 017, 2010 U.S. Dist. LEXIS 72346 (E.D. Tenn.

July 19, 2010); Hook v. Astrue, No. 1:09-CV-19822010, 2010 U.S. Dist. LEXIS 75321 (N.D.

Ohio July 9, 2010). Requiring an accurate and logical bridge ensures that a claimant, as well as a

reviewing court, will understand the ALJ’s reasoning.

       The Social Security regulations outline a five-step process the ALJ must use to determine

whether a claimant is entitled to benefits: (1) whether the claimant is engaged in substantial

gainful activity; (2) if not, whether the claimant has a severe impairment or combination of

impairments; (3) if so, whether that impairment, or combination of impairments, meets or equals

any of the listings in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) if not, whether the claimant

can perform her past relevant work in light of his RFC; and (5) if not, whether, based on the

claimant’s age, education, and work experience, she can perform other work found in the

national economy. 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v); Combs v. Comm’r

of Soc. Sec., 459 F.3d 640, 642-43 (6th Cir. 2006). Although it is the Commissioner’s obligation

to produce evidence at Step Five, the claimant bears the ultimate burden to produce sufficient

evidence to prove that she is disabled and, thus, entitled to benefits. 20 C.F.R. §§ 404.1512(a),

416.912(a).

       B.      Weighing of Physical Therapist Opinion

       Fischer argues that the ALJ failed to adequately credit physical therapist Diehl’s opinion.

ECF Doc. 17 at 5-8. Specifically, Fischer asserts that the ALJ merely recited Diehl’s opinion but

never assigned a specific weight to the opinion. ECF Doc. 17 at 5-7. Fischer contends that the

ALJ also erred by failing to explain why the RFC: (1) said she could crawl frequently when



                                                 7
    Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 8 of 14. PageID #: 1266




Diehl had indicated that she should avoid crawling altogether; and (2) did not incorporate (or

make reference to) other postural limitations from Diehl’s opinion. ECF Doc. 17 at 7. Fischer

argues that these errors resulted in a decision that was not supported by substantial evidence, and

that adoption of Diehl’s opinion could have resulted in a more-limited RFC. ECF Doc. 17 at 5-8.

       The Commissioner responds that the ALJ was not required to assign any particular

weight or deference to Diehl’s opinion because, as a physical therapist, she was not an

“acceptable medical source” and her opinion did not qualify as a “medical opinion.” ECF Doc.

18 at 3. The Commissioner also argues that an ALJ’s failure to address limitations in any

opinion (even that of a treating physician) is not reversible error, so long as the decision as a

whole amounts to an “indirect attack” against that opinion. ECF Doc. 18 at 4. Here, the

Commissioner asserts that the ALJ provided an indirect attack on Diehl’s opinion by noting in

the same paragraph that: (1) Fischer did not start physical therapy until a month after the

assessment; (2) that her initial assessment for physical therapy indicated that she had poor

posture and reduced lower extremity strength; and (3) that Dr. Hill had measured normal

strength, motor function, and reflexes, with normal range of motion on April 25, 2017. ECF

Doc. 18 at 4-5. The Commissioner contends that these statements by the ALJ indicated that –

within two months – objective findings by a treating physician contradicted Diehl’s opinion.

ECF Doc. 18 at 5.

       In her reply brief, Fischer argues that the ALJ was required to provide at least some

explanation as to how he weighed or considered Diehl’s “other source” opinion in evaluating her

RFC, but did not. ECF Doc. 19 at 1-3. Fischer asserts that the ALJ’s decision in this case is

similar to that in Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007), in which the

Sixth Circuit determined that an ALJ failed to apply proper legal standards by not giving “any



                                                  8
    Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 9 of 14. PageID #: 1267




degree of specific consideration” to an “other source” opinion’s functional assessments. ECF

Doc. 19 at 3. Further, Fischer contends that the Commissioner’s argument that the ALJ was not

required to weigh Diehl’s opinion is an improper ad hoc rationalization. ECF Doc. 19 at 3-4.

Finally, Fischer argues that the ALJ did not provide an “indirect attack” on Diehl’s opinion, but

simply failed to give any reason for crediting or not crediting the opinion. ECF Doc. 19 at 4-5.

       At Step Four, an ALJ must weigh every medical opinion that the Social Security

Administration receives. 20 C.F.R. §§ 404.1527(c), 416.927(c). 4 In doing so, the ALJ must

consider: (1) the examining relationship; (2) the degree to which supporting explanations

consider pertinent evidence; (3) the opinion’s consistency with the record as a whole; (4) the

source’s specialization related to the medical issues discussed; and (5) any other factors that tend

to support or contradict the medical opinion. 20 C.F.R. §§ 404.1527(c), 416.927(c). But an

opinion qualifies as a “medical opinion” only when it is issued by “acceptable medical source.”

20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1). And a physical therapist is not an “acceptable

medical source.” See 20 C.F.R. §§ 404.1502(a)(1)-(8), 416.902(a)(1)-(8).

       Social Security Ruling 06-3p provides that “other source” opinions (such as those from a

physical therapist) are nevertheless “important” and “may provide insight to the severity of the

impairment(s) and how it affects the individual’s ability to function.” SSR 06-3p, 2006 SSR

LEXIS 5, at *4-5 (2006). Thus, an ALJ must still evaluate “other source” opinions using the

same factors used to evaluate medical opinions and explain the reasons why she treated the

“other source” opinion the way she did. Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 541 (6th


4
  The Social Security Administration amended the regulations that provide the procedure for evaluating
medical evidence for claims filed after March 27, 2017. See 20 C.F.R. §§ 404.1520c, 416.920c (replacing
20 C.F.R. §§ 404.1527, 416.927); Revisions to Rules Regarding the Evaluation of Medical Evidence, 82
Fed. Reg. 5844 (Jan. 18, 2017); Recission of Social Security Rulings 96-2p, 96-5p, and 06-3p, 82 Fed.
Reg. 15263 (Mar. 27, 2017). Because Fischer filed her claims before March 27, 2017, the previous
regulations govern this case.

                                                  9
    Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 10 of 14. PageID #: 1268




Cir. 2007). Such an explanation must be sufficient to allow the claimant and a subsequent

reviewer to understand the ALJ’s reasoning. Noto v. Comm’r of Soc. Sec., 632 F. App’x 243,

249 (6th Cir. 2015); SSR 06-3p, 2006 SSR LEXIS 5, at *15-16. The failure to provide such an

explanation indicates “‘a lack of substantial evidence, even whe[n] the conclusion of the ALJ

may be justified based upon the record.’” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 551

(6th Cir. 2010) (quoting Rogers, 486 F.3d at 243).

       The failure to strictly comply with these legal procedures may be harmless when: (1) the

opinion is so patently deficient that it could not be credited; (2) the opinion was actually adopted;

or (3) the ALJ met the goal of these procedural safeguards, despite failing to strictly comply with

the regulations. Friend, 375 F. App’x at 551 (citing Wilson v. Comm’r of Soc. Sec., 378 F.3d

541, 547 (6th Cir. 2004)). This last circumstance may take the form of an “indirect attack,”

when the ALJ’s analysis of other opinions in the record or of the claimant’s ailments calls to

question the supportability of the opinion or its consistency with other evidence. Id. (citing

Nelson v. Comm’r of Soc. Sec., 195 F. App’x 462, 470 (6th Cir. 2006); Hall v. Comm’r of Soc.

Sec., 148 F. App’x 456, 464 (6th Cir. 2006)). The key question in determining whether an

“indirect attack” satisfies the spirit of the regulatory framework is whether the analysis as a

whole permits the claimant and reviewing court to glean a “clear understanding” of the reasons

for the reasons the limitations in an opinion were not adopted. Id.

       The court agrees with Fischer that the ALJ did not strictly comply with the regulations in

how she evaluated Diehl’s “other source opinion.” 42 U.S.C. §§ 405(g), 1383(c)(3); Rogers, 486

F.3d at 241. The ALJ did not explicitly state what weight she gave Diehl’s opinion or state

whether she rejected or adopted the opinion. See (Tr. 19). Fischer correctly asserts that the ALJ

failed to discuss any of the postural limitations in Diehl’s opinion, or discuss parts of other



                                                 10
   Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 11 of 14. PageID #: 1269




medical opinions that conflicted with those particular limitations in Diehl’s opinion. See (Tr. 17-

21). This is especially perplexing when the ALJ specifically stated (in explaining why she

discounted Dr. Borruso’s opinion) that Fischer was incapable of medium work due to spinal

degeneration and her need to avoid exacerbating her back, neck, and wrist pain. (Tr. 20-21).

Such a statement could easily have led Fischer (and any other person reading the decision) to

reasonably expect the ALJ to integrate postural limitations similar to those included in Diehl’s

opinion. Compare (Tr. 20-21, 398), with (Tr. 19). And the lack of any explanation that

addressed this apparent inconsistency between the postural limitations in Diehl’s opinion, the

ALJ’s implication that some postural limitations were required to account for Fischer’s spinal

issues, and the ALJ’s ultimate RFC finding, easily requires the conclusion that the ALJ failed to

provide the kind of explanation contemplated in SSR 06-3p. Friend, 375 F. App’x at 551; Noto,

632 F. App’x at 249; SSR 06-3p, 2006 SSR LEXIS 5, at *15-16.

          Nevertheless, the ALJ’s failure to provide such an explanation was harmless for two

reasons. First, the ALJ’s failure to include an explanation was harmless because the ALJ

adopted part of Diehl’s opinion. Here, the ALJ’s ultimate RFC finding is consistent with Diehl’s

opinion that Fischer was limited to a range of light work. Compare (Tr. 17), with (Tr. 19, 395).

Thus, there was no need for the ALJ to explain any inconsistency between those select findings

in Diehl’s opinion and her ultimate RFC finding. Friend, 375 F. App’x at 551; Wilson, 378 F.3d

at 547.

          Second, the ALJ’s decision – read as a whole – amounted to an indirect attack on the

remaining portions of Diehl’s opinion and sufficiently satisfied the procedural safeguards of the

regulations notwithstanding its failure to strictly comply with them. Friend, 375 F. App’x at

551; Wilson, 378 F.3d at 547; Nelson, 195 F. App’x at 470; Hall, 148 F. App’x at 464.



                                                 11
    Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 12 of 14. PageID #: 1270




        Within the same paragraph in which the ALJ discussed Diehl’s opinion, the ALJ

specifically noted that: (1) Fischer did not begin physical therapy until a month after Diehl’s

initial assessment; and (2) subsequent examinations by Dr. Hill and Dr. Borruso revealed that she

had normal strength, normal motor function, normal reflexes, normal range of motion of the

spine, and a normal gait. (Tr. 19, 391-92, 414-15, 1025). The ALJ also noted that Dr.

Raudenbush found that Fischer had: (1) a non-antalgic gait and full strength in her lower

extremities during a July 2018 examination; and (2) only mild-to-moderate degenerative changes

in her lumbar spine when comparing 2016 diagnostic imaging with 2018 imaging. (Tr. 20, 1068-

69, 1120-21).

        Moreover, the ALJ explained that she gave great weight to Dr. Prosperi’s and

Dr. Budnik’s opinions and expressly adopted those opinions as her RFC finding. (Tr. 20). This

is particularly important because – although the ALJ did not recite each postural finding in

Dr. Prosperi’s and Dr. Budnik’s opinions – those opinions found that Fischer was unlimited in

climbing stairs, bending, reaching over head, kneeling, crouching, and operating foot controls.

(Tr. 84, 119-120). The ALJ’s express, unqualified adoption of Dr. Propseri’s and Dr. Budnik’s

opinions creates, at the very least, the implication that she gave great weight to and adopted those

opinions as consistent with other evidence in the record. (Tr. 20). And because these postural

limitations directly conflicted with those in Diehl’s opinion 5, the adoption of Dr. Prosperi’s and

Dr. Budnik’s postural findings as consistent with the medical evidence is by necessity a rejection


5
 Dr. Prosperi and Dr. Budnik did not provide an opinion directly conflicting with Diehl’s opinion that
Fischer had a limited ability to squat. Compare (Tr. 84, 119-20), with (Tr. 398). Nevertheless, their
opinions were inconsistent with such a finding because they noted that Fischer had normal range of
motion in her spine. (Tr. 84, 119-20). Additionally, the ALJ’s recitation of Dr. Hill’s, Dr. Borruso’s, and
Dr. Raudenbush’s findings that Fischer had normal strength, normal range of motion, and only mild to
moderate spine degeneration is sufficient to indirectly attack Diehl’s opinion that Fischer had a limited
ability to squat. (Tr. 19-20, 391-92, 398, 414-15, 10251068-69, 1120-21); Friend, 375 F. App’x at 551;
Wilson, 378 F.3d at 547; Nelson, 195 F. App’x at 470; Hall, 148 F. App’x at 464.

                                                    12
   Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 13 of 14. PageID #: 1271




of Diehl’s postural limitation opinions as inconsistent with other evidence in the record.

Compare (Tr. 84, 119-20), with (Tr. 398). Thus, the ALJ’s written decision – read as a whole –

amounted to an indirect attack on the postural limitations in Diehl’s opinion sufficient for a

reviewing court to clearly understand why the ALJ did not adopt those limitations. Friend, 375

F. App’x at 551; Wilson, 378 F.3d at 547; Nelson, 195 F. App’x at 470; Hall, 148 F. App’x at

464.

       Finally, even if the court did not conclude that the ALJ’s failure to specifically reject each

portion of Diehl’s opinion was harmless for the reasons stated above, Fischer would still not

have met her burden to show that any error was harmful. See Shinseki v. Sanders, 556 U.S. 396,

at 409 (2009) (“[T]he burden of showing that an error is harmful normally falls upon the party

attacking the agency’s determination.”). Here, Fischer has provided no argument – whether in

her initial or reply briefs – that the ALJ’s ultimate finding that she was not disabled would have

been any different had the ALJ provided a more detailed explanation for rejecting Diehl’s

opinion. See generally ECF Doc. 17; ECF Doc. 19; Rabbers, 582 F.3d at 655-56 (holding that

the ALJ’s failure to use an “adjudicatory tool” that does not change the outcome of the decision

is harmless); Kobetic v. Comm’r of Soc. Sec., 114 F. App’x 171, 173 (6th Cir. 2004) (the court

does not remand when doing so would be an idle and useless formality); NLRB v. Wyman-

Gordon Co., 394 U.S. 759, 766 n.6, 89 S. Ct. 1426, 22 L. Ed. 2d 709 (1969) (noting that in such

instances courts are not required to “convert judicial review of agency action into a ping-pong

game.”) And, although she says that the RFC might have been different had the ALJ adopted

Diehl’s opinion, Fischer has not argued that: (1) the Medical-Vocational Guidelines would have

directed a “disabled” finding if Diehl’s opinion had been adopted as the RFC; or that (2) the

vocational expert would have testified that Fischer could not perform any work. See generally



                                                13
      Case: 1:20-cv-00623-TMP Doc #: 20 Filed: 03/02/21 14 of 14. PageID #: 1272




ECF Doc. 17; ECF Doc. 19. Accordingly, any such argument is waived. See Swain v. Comm’r

of Soc. Sec., 379 F. App’x 512, 517 (6th Cir. 2010) (affirming a district court’s finding that a

claimant waived arguments that he did not raise in his merits brief).

         Because the ALJ’s written decision adopted Diehl’s opinion in part and provided an

indirect attack on the portions of Diehl’s opinion that the ALJ did not adopt, the ALJ’s failure to

provide a more-detailed explanation strictly complying with the regulations governing the

treatment of “other source” opinions was harmless error and provides no basis for remand.

Friend, 375 F. App’x at 551; Wilson, 378 F.3d at 547; Rabbers, 582 F.3d at 655-56.

VI.      Conclusion

         Because the ALJ’s failure to apply proper legal standards in evaluating Diehl’s “other

source” opinion was harmless, the Commissioner’s final decision denying Fischer’s applications

for DIB and SSI must be, and hereby is, AFIRMED.

IT IS SO ORDERED.

Dated: March 2, 2021
                                                      Thomas M. Parker
                                                      United States Magistrate Judge




                                                 14
